 VITA FOOD PRODUCTS, INCORPORATED495sentative proportion of the contemplated working force, the Boardwill follow its customary policy of directing immediate elections.9[Text of Direction of Elections omitted from publication in thisvolume.]9 Kaiser Manufacturing Corporation,Richmond Machine Division,99 NLRB 244 ;Metro-,politanLifeInsurance Company, Parklebrea Resident Community,93 NLRB 381;Westing-house Electric Corporation,87 NLRB 463.Cf.GeneralElectric Company,100 NLRB 419.VITAFOODPRODUCTS,INCORPORATED,MAx BLOCKCo., INC. (DIVISIONOF VITAFOOD PRODUCTS,INCORPORATED)andDISTRICT 65,DISTRIBU-TIVE,PROCESSING AND OFFICE WORKERS OFAMERICA,PETITIONER.Cases Nos. 2-RC-5243 and2-RC-5294.March 12,1953Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing in the above-consolidated caseswas held before I. L. Broadwin, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Intervenor asserts that its collective-bargaining agreementwith the Fish Smokers Trade Council, Inc., of which Vita FoodProducts, Incorporated, Schnibbe Division, a wholly owned subsidiaryof the Employer located in Brooklyn, New York, is a member, barsany election which includes fish processors employed by the Employerin the Metropolitan New York area.We find no merit in this con-tention.For, apart from other considerations, the contract's union-security clause fails to provide at least 30 days for employees whowere not union members when the clause became operative to become1 Local635, Fish,Seafood,Smoked Fish and Cannery Workers,affiliatedwith Amalga-mated MeatCuttersand Butcher Workmenof America, A. F. ofL., herein called the Inter-venor,was permitted to intervene on the basis of a showing of interest and an allegedcontract interest.103 NLRB No. 67. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers. It cannot, therefore, under well-established Board prece-dent, bar the election sought herein.24.Vita Food Products, Incorporated, herein referred to as Vita,is a holding company with wholly owned subsidiaries throughoutthe United States. Its central offices, and one plant which it operatesin its own name, are located at Greenwich Street, New York, NewYork, where it processes, packs, and distributes fish and olives.MaxBlock Co., Inc. (Division of Vita Food Products, Incorporated),herein referred to as Block, is a wholly owned subsidiaryengagedsolely in the handling of cherries at Perry Street, New York, NewYork.The Petitioner originally sought, in effect, separate productionand maintenance units at Vita and Block, but by amendment at thehearing now seeks a unit of production and maintenance employeesat both plants.The Intervenorseeksa unit limited to the fish proc-essors at Greenwich Street .3The Employer contends that the latterunit is inappropriate and supports the unit at both plants sought bythe Petitioner.In the Greenwich Street plant two floors are devoted exclusively tofish processing and a third is divided, though not by a physical parti-tion, into a fish area and an olivearea.The fish and olive workersare separately hired and supervised.The olive packers are mostlypiece-rate workers and it requires a few months of training beforethey become skilled at their work.The fish packers and processors,on the other hand, are hourly paid employees.According to an un-contradicted statement by a representative of the Intervenor, fish isprocessed in separate plants in the New York area even though theplant may be part of a multiproduct enterprise, and the GreenwichStreet plant is an exception.The fish processors in question workduring the same hours as the olive handlers, have always been treatedas one unit by the Employer in matters of wage scales, benefits, vaca-tions, payroll deductions, and Employer contributions. It also ap-pears that both fish and olive packers have comparable skills, andthat interchange of employees from olive to fish packing and of coop-ers from one type of barrel to another occurs from time to time.Accordingly, as the fish processors are not a craft group, and as no,other basisexistsfor establishinga separateunit of these employees,we shall reject the Intervenor's unit contention to establish a separateunit of fish processors at Greenwich Street 42 Hess,Goldsmith&Co., Inc., Atwater Division,101 NLRB 1009.We shall not con-sider the other contract bar contentions.sThe Intervenor argued,inter alia,that its jurisdiction is limited to fish processors.Wehave generally held that a union's jurisdictional limitation is not restrictive as to theBoard's determination of the appropriate unit.Peterzell&Gelies,Inc.,94 NLRB 346.4 The Board does not arbitrarily divide a production and maintenance unit.The Zia Com-pany,94 NLRB 214. VITAFOOD PRODUCTS,INCORPORATED497As to the Petitioner's unit contention, the record discloses that the2 plantsare separatedby only 5 or 6 city blocks. There is practicallyno interchange of employees, there is no functional relationship be-tween the 2 plants, and each plant does its own hiring, discharging,and has its own supervisory personnel.Moreover, the common gen-eral supervisionwhich applies to these 2 plants extends to other sub-sidiariesof Vita in the New York area not involved in this proceed-ing,5 and these 2 plants do not comprise a distinct organizational oradministrative division of Vita's total operations.Furthermore,while there has been no bargaining history at either of these 2 plants,there has been bargaining for the employees of the Schnibbe Divisionfor more than 5 yearsin a unitapart from any other Vita-connectedplant employees. In view of the foregoing and on the entire record,the Board finds that separate units at each plant are appropriate .6We, therefore, reject the Petitioner's amended unit request and, inaccordance with its initial requests, find that the following employeesconstitute units appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act:(1)All production and maintenance employees of the Employer(Vita Food Products, Incorporated) at its Greenwich Street plant,including packers, processors, mechanics, table heads, machine oper-ators, working foremen, icebox men, coopers and elevator operators,but excluding platform employees, checkers, drivers, drivers' helpers,office employees, executives, and supervisors 7 as defined in the Act.(2)All production and maintenance employees of the Employer(Max Block Co., Inc. (Division of Vita Food Products, Incorpo-rated)) at its Perry Street plant,excludingoffice employees,execu-tives, and supervisors 8 as defined in the Act.5.As the Intervenor seeks to be certified as the representative ofthe fish processors at Greenwich Street and has presented an adequateIntervenor's showing of interest for the unit established at that plant,we shall place it on the ballot for the election directed there.Becausethis unit is broader than that which was sought by the Intervenor atthe hearing, it may withdraw from the election, if it so desires, upon5In addition to Block and Schnibbe,there are two other wholly owned subsidiaries ofVitain the New York area.6Frost Lumber Industries,Divisionof Olin Industries, Inc.; Frost Hardwood Floors, Inc.;and Frost Brand Furniture Manufacturing Company, Inc.,101 NLRB 659. The casescited at the hearing by the Employer for the proposition that a single unit composed of thetwo plants is appropriate are distinguishable.In those cases the result reached wassupported either by bargaining history, or the fact that the resulting unit encompassed allthe Employer's plants, or both.7In accordance with the stipulation of the parties we are excluding the following indi-viduals as supervisors within the meaning of the Act : Mike Mancuso, Paul Werning, HenryDedicke, Harry Engelheim,Heinz Gruenwald(Grunwald),and Tommy Miller." In accordance with the stipulation of the parties we are excluding Samuel Burg(Berg),as a supervisor within the meaning of the Act. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice to the Regional Director within ten (10) days after the issu-ance of this Decision and Direction of Elections.9[Text of Direction of Elections omitted from publication in thisvolume.]R John F, Kaenei andGeorgeVon Kaenel d/b/a Acme Corrugated Box Company and JohnF. Ka.enel Cooperage Company/,88 NLRB 96.ROSEMARIEREIDandTEXTILEWORKERS UNION OF AMERICA,CIO3PETITIONER.Case No.21-RC-28.9.March 12, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Halley; hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all employees at the Employer'splant at 5200 West Century Boulevard, Los Angeles, California,herein called the Century plant, and the Intervenor, InternationalLadies' Garment Workers' Union, Local 266, seeks a unit confined tocertain production employees at the same plant.The Employer con-tends that the only appropriate unit is one which includes all itsemployees at the Century plant and, in addition, all the employeesof Swimwear, Inc., herein called Swimwear, some of whom work atthe Century plant 2 while others work at a plant at 1260 SentousStreet in the same city, herein called the Sentous plant.There isno history of collective bargaining for any of these employees.The Employer was incorporated in 1946; Swimwear was incorpo-rated in October 1951 and began operations in February 1952. Both1The Employer'smotion to dismiss the petition,which the hearing officer referred to theBoard, is hereby denied for the reasons appearing in paragraph numbered 4.3The record shows that while all employees at the Century plant are on the Employer'spayroll, the Employer is reimbursed by Swimwear in proportion to the work done for Swim-wear's account.103 NLRB No. 68.